Citation Nr: 0809947	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1941 to 
February 1946 and from October 1947 to September 1949.  He 
died in March 1981; the appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran died in March 1981.  His death certificate 
lists his immediate cause of death as stomach adenocarcinoma.

2.  The veteran was held as a prisoner of war in Japan from 
May 1942 to September 1945. 

3.  The competent evidence of record shows that the veteran's 
stomach adenocarcinoma is related to his active duty service.

4.  The veteran's death is causally related to his period of 
active service. 


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 1312, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.312 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West  
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. 
§ 3.312(c)(1).

The veteran died in March 1981; the primary cause of his 
death was reported on the death certificate as stomach 
adenocarcinoma with no contributing causes.  The veteran was 
not service-connected for this disability at the time of his 
death.  The appellant asserts that the veteran's stomach 
adenocarcinoma is related to his active service.  
Specifically, she contends that service connection is 
warranted for the cause of the veteran's death because the 
veteran was exposed to ionizing radiation. 

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In the instant case, the available service medical records 
are negative for any form of cancer.  In fact, the veteran's 
death certificate indicates adenocarcinoma of the stomach had 
its onset in 1981, over thirty years since his separation 
from service.  Under these circumstances, here is no basis 
for showing that the veteran's adenocarcinoma of the stomach 
which resulted in his death was first manifested in service 
so as to provide a basis for establishing service connection 
under 38 C.F.R. § 3.303.

However, applicable law also provides special provisions 
dealing with disability due to radiation exposure.  Service 
connection for a disability due to ionizing radiation 
exposure during service may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are fifteen types of cancer, including 
stomach cancer, which are presumptively service connected.  
38 U.S.C.A. §1112 (c); 38 C.F.R. § 3.309(d)(2).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In the instant case, the appellant's arguments are directed 
in main part to the presumptive provisions of 38 C.F.R. § 
3.309(d).  Under this regulation, when a veteran suffers from 
one of fifteen listed cancers and establishes participation 
in a "radiation risk activity," then service connection is 
presumed.  As noted above, stomach cancer is one of the 
listed cancers.  As such, the Board must determine whether 
the veteran participated in a "radiation risk activity."

The term "radiation risk activity" means, in pertinent 
part, on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(2)(ii).

Former prisoners of war who had an opportunity for exposure 
to ionizing radiation comparable to that of veterans who 
participated in the occupation of Hiroshima or Nagasaki, 
Japan includes those who, at any time during the period of 
August 6, 1945, through July 1, 1946: were interned or can 
affirmatively show they worked within 75 miles of the city 
limits of Hiroshima or within 150 miles of Nagasaki; served 
immediately following internment within 10 miles of the city 
limits of either Hiroshima or Nagasaki performing or 
supporting military occupation functions; or were repatriated 
through the port of Nagasaki.  38 C.F.R. § 3.309(d)(2)(vii).

Evidence of record indicates the veteran was interned as a 
prisoner of war in Osaka from May 1942 to September 1945.  
There is no affirmative evidence of record to indicate that, 
during this time, he worked outside the city of Osaka.  The 
Board notes that Osaka is approximately 150 miles from 
Hiroshima and 300 miles from Nagasaki.  In addition, records 
do not demonstrate, nor has the appellant asserted, that, 
following internment, the veteran served within 10 miles of 
either Hiroshima or Nagasaki in a military occupation 
function.  

Significantly, while service records indicate the veteran was 
liberated from internment on September 5, 1945, and 
subsequently repatriated to the United States, there is no 
mention of the port from which he was repatriated.  The Board 
notes that former prisoners of war were repatriated to the 
United States through both the ports of Nagasaki and 
Yokohama, just outside of Tokyo.  The Board further observes 
that the city of Osaka is nearly equidistant between the two 
ports.

The appellant stated in her VA Form 9 that the veteran "told 
the family on many occasions of the devastation he saw when 
he left Japan through Nagasaki."  The Board is thus left 
with a situation where essentially the only evidence 
pertaining to the veteran's repatriation are his statements 
as reported by the appellant.  It appears that pertinent 
service personnel records are not available, and while 
alternate records do not confirm that the veteran was 
repatriated through the port of Nagasaki, they do not, in the 
Board's view, confirm that he was not. 

After reviewing and weighing the evidence on the question of 
whether the veteran was repatriated through the port of 
Nagasaki, the Board finds that there is a genuine state of 
equipoise of the positive and negative evidence.  In such a 
case, the question is to be resolved in the appellant's 
favor.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As such, resolving all doubt in the 
appellant's favor, the Board finds that the veteran was 
repatriated through the port of Nagasaki, and was therefore 
involved in a "radiation risk activity."  38 C.F.R. 
§ 3.309(d)(2).  The veteran's adenocarcinoma of the stomach 
is therefore presumed to have been incurred during his active 
service.  See 38 C.F.R. § 3.309(d)(1).  As the veteran's 
death was due to adenocarcinoma of the stomach, service 
connection for the cause of his death is warranted.



ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


